El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
La única cuestión envuelta en este recurso es la de que en la escritura presentada para su inscripción se bace cons-tar mayor cabida de la que aparece anteriormente inscrita. El recurrente nos indica en primer lugar que el exceso es menos de la quinta parte de la cabida total inscrita y que semejante exceso de tan escasa importancia está permitido en virtud de las Resoluciones de la Dirección General de los Registros de España, de 9 de noviembre de 1877, 8 de julio de 1878, 7 de septiembre de 1880 y 8 de marzo de 1898, Diccionario de Jurisprudencia Hipotecaria, por Odriozola, páginas 774, 776 y 777, y la decisión de esta corte' en el caso de Cobb v. El Registrador de Caguas, 12 D. P. R. 218.
Asimismo, que la finca cuya inscripción se pretende está descrita exactamente con las mismas colindancias que siem-pre fia tenido y que por lo tanto la descripción posiblemente mal beclia carece de significación alguna.
Convenimos con el recurrente, por lo que la nota del registrador es de revocarse.

Revocada la nota recurrida y ordenada la. ins-cripción solicitada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.